UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 25, 2011 99¢ ONLY STORES (Exact Name of Registrant as Specified in itsCharter) California 1-11735 95-2411605 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4000 East Union Pacific Avenue City of Commerce, California (Address of Principal Executive Offices) (Zip Code) (323) 980-8145 (Registrant’s telephone number, including area code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 25, 2011, 99¢ Only Stores (the “Company”) issued a press release (the “Release”) announcing its financial results for the fourth quarter and full year fiscal 2011.A copy of the Release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this Item 2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such a filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibit Exhibit No. Description Press Release dated May 25, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 99¢ ONLY STORES Date: May 25, 2011 By: /s/ Eric Schiffer Eric Schiffer Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release dated May 25, 2011
